Exhibit CERTIFICATION PURSUANT TO18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2004 In connection with the Quarterly Report of ENERGY HOLDINGS INTERNATIONAL, INC. (the "Company") on Form 10-Q as filed with the Securities and Exchange Commission on the date hereof (the "Report'), John Adair, Chief Financial Officer of the Company, certify, pursuant to 18 USC ss.1350, as adopted pursuant to section. 906 of the Sarbanes-Oxley Act of 2004, that to the best of my knowledge and belief: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ John Adair John Adair, Chief Executive Officer Date: May
